Final

Approved by the Compensation Committee on 2/13/17

 

 

[g201705031956599573735.jpg]Exhibit 10.1

 

 

 

 

 

 



Career Education Corporation

2017 Annual Incentive Award Program

for Key Executives

pursuant to the

2016 Incentive Compensation Plan

 

 

 

 

 

 

 

 

 

 

 

 

 

 




--------------------------------------------------------------------------------



 

ARTICLE 1

PURPOSE AND PERFORMANCE PERIOD

 

1.1Purpose. This document is created to set forth the terms and conditions for
certain Participants who have been selected to participate in the Annual
Incentive Award portion of the Plan for calendar year 2017.  To the extent that
there is any conflict between the terms of this document and the terms of the
Plan, the Plan shall control.  It is the intent of the Company that amounts that
become due pursuant to this program will qualify as “performance-based
compensation” for purposes of Section 162(m) of the Code.

 

1.2Performance Period. This document is effective for certain eligible Annual
Incentive Awards calculated for Participants under the Plan relating to calendar
year 2017.

 

1.3Continued Employment.  Unless otherwise determined by the Committee, and
subject to Section 1.4 hereof, a Participant must be employed by the Company or
an Affiliate on the last day of the Performance Period in order to be eligible
to receive an Annual Incentive Award payment hereunder.

 

1.4No Misconduct. If at any time prior to the date the Annual Incentive Award is
paid by the Company a Participant is determined by the Committee to have engaged
in Misconduct, then no such Annual Incentive Award shall be paid to such
Participant.

 

ARTICLE 2

DEFINITIONS

 

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Plan.  The following words and phrases shall have
the following meanings:

 

2.1“General Program” means the Career Education Corporation 2017 Annual
Incentive Award Program.

 

2.2“Misconduct” means any one of the following in which a Participant may engage
during the Performance Period or any time thereafter, but prior to the date the
Annual Incentive Award is paid: (a) any act of intentional misconduct,
dishonesty, gross negligence, conscious abandonment, or neglect of duty; (b) any
violation of the Company’s Code of Conduct, policies on maintaining
confidentiality of proprietary information, Code of Ethics or non-discrimination
or anti-harassment policy; (c) any commission of a criminal activity, fraud, or
embezzlement; (d) any failure to reasonably cooperate in any investigation or
proceeding concerning the Company or any of its Affiliates; (e) any unauthorized
disclosure or use of confidential information or trade secrets; or (f) any
violation of any enforceable restrictive covenant, such as a non-compete,
non-solicit, or non-disclosure agreement between the Participant and the
Company.

 

2.3“Performance Period” means the calendar year ending December 31, 2017.

 

2.4“Plan” means the Career Education Corporation 2016 Incentive Compensation
Plan.

 

2.5“Program” means this 2017 Annual Incentive Award Program for Key Executives
which is established under the Plan.

 

2.6“Revenue” means the total Company consolidated revenue as reported on the
Company’s Form 10-K for the year ending December 31, 2017 (which is prepared in
accordance with the generally accepted accounting principles of the U.S).  

 

 

 

 

Program Effective January 1, 2017Page 2 of 3

--------------------------------------------------------------------------------



 

ARTICLE 3

ELIGIBILITY

 

3.1Eligibility. The Participants for the Performance Period have been designated
as eligible hereunder in accordance with the Plan.  The Participants
participating hereunder for the Performance Period are: Jeffrey Ayers, Andrew
Cederoth, David Czeszewski, Andrew Hurst, John Kline and Todd Nelson.

 

ARTICLE 4

ANNUAL INCENTIVE AWARD AMOUNTS

 

4.1Amount. So long as the Company achieves Revenue for the Performance Period of
at least $475 million, each Participant hereunder will be eligible to receive
the Annual Incentive Award set forth next to such Participant’s name in the
table below.  These amounts do not exceed the annual $5,000,000 maximum
aggregate threshold set forth in the Plan for cash-based Awards with a
performance period of one year.

 

 

Name of Participant

Position of Participant

Maximum Annual Incentive Award Amount

Ayers, Jeffrey

Sr. Vice President, General Counsel & Corp Secretary

$617,500

Cederoth, Andrew

Sr. Vice President, & Chief Financial Officer

$796,875

Czeszewski, David

Sr. Vice President, & Chief Information Officer

$342,810

Hurst, Andrew

Sr. Vice President, CTU

$585,000

Kline, John

Sr. Vice President, AIU

$552,500

Nelson, Todd

President & Chief Executive Officer

$1,925,000

 

 

ARTICLE 5

COMMITTEE DISCRETION

 

5.1Committee Discretion. The Committee retains the discretion to reduce, but not
increase, the Annual Incentive Award of any Participant in its sole and absolute
discretion.  Any such reduction may be made for any reason, including
satisfaction or non-satisfaction of subjective factors, that the Committee may,
in its sole and absolute discretion, consider.  

 

 

 

Program Effective January 1, 2017Page 3 of 3